Judgment and order affirmed, with costs. All concur, except Taylor and Crosby, JJ., who dissent and vote for reversal on the law and for a new trial on the ground that from the undisputed evidence it appeared that the accident happened upon an approach to the bridge. (The judgment is for defendant in *567action to recover for injuries sustained by falling on a sidewalk. The order denies a motion to reopen the case.) Present — Sears, P. J., Taylor, Edgcomb, Thompson, and Crosby, JJ. [136 Misc. 239.]